Citation Nr: 0531320	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-07 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a pseudo tumor.

3.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

4.  Entitlement service connection for a visual disability, 
to include as due to an undiagnosed illness.

5.  Entitlement to a compensable evaluation for residuals of 
a ganglion cyst of the right wrist.

6.  Entitlement to a compensable evaluation for residuals of 
a ganglion cyst of the left wrist.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to April 
1996.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2001 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).

In March 2005, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcript of that hearing is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The RO has not sent a letter to the veteran with respect to 
the VCAA.  The RO must send a letter that tells the veteran 
what is necessary for her claims to be granted, what evidence 
she must provide, what evidence VA will obtain, and must ask 
the veteran to submit all available evidence that relates to 
her claim.

The record indicates that the veteran has claimed treatment 
at the Kresge Eye Institute and from Dr. Annetta Byrne.  The 
RO must contact these physicians and obtain all available 
treatment records.  Decisions of the Board must be based on 
all of the evidence that is known to be available.  
38 U.S.C.A. § 5103(A) (West 2002). 

In addition, the RO should schedule the veteran for an 
examination to determine the extent of her residuals of 
ganglion cysts of both wrists.  The veteran testified that 
her wrist disabilities had worsened and she has not had a VA 
examination for her wrists since December 2001.  The Board 
finds that a VA examination is required because of the time 
since the past examination and the indication that her 
disability is worse than it was.  In addition, the Board 
finds that the appellant has complained of pain on motion.  
In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that 38 C.F.R. §§ 4.40, 4.45, were not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated, and that the Board has to consider the "functional 
loss" of a musculoskeletal disability under 38 C.F.R. 
§ 4.40, separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. 
App. 202, 206 (1995).  The United States Court of Appeals for 
Veterans Claims (Court) has held that "fulfillment of the 
statutory duty to assist ... includes the conduct of a 
thorough and contemporaneous medical examination ... so that 
the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Allay v. Brown, 7 Vet. App. 517, 526 (1995) (citing 
Stuntman v. Brown, 5 Vet. App. 127, 138 (1993) (duty to 
assist includes providing the veteran a thorough and 
contemporaneous medical examination when needed)).

In addition, the Board finds that an additional examination 
is required for the veteran's pseudo tumor, vision 
disability, and headaches.  It is unclear if the veteran 
suffers from any diagnosed disabilities and if so what the 
relationship is between these disabilities and service.  The 
veteran was diagnosed with a pseudo tumor by VA examination 
in July 2001, and the veteran has also been diagnosed with 
keratoconus.   The veteran was provided a VA examination in 
July 2001 that determined that the veteran's headaches and 
vision disability were not caused by treatment in service or 
after service by VA.  That opinion, however, does not address 
the question of whether the disabilities are related to 
service.  The veteran suffered from blurred vision and 
headaches in service.  The RO should schedule an examination 
to determine if the veteran's current disabilities are 
related to her complaints in service.

Service connection for PTSD requires (1) medical evidence 
indicating a current diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  See 38 C.F.R. 3.304(f) (2005).  

In approaching a claim for service connection for PTSD, 
adjudicatory personnel must resolve the question of the 
existence of an event claimed as a recognizable stressor.  If 
the adjudicators conclude that the record establishes the 
existence of such a stressor or stressors, then and only 
then, the case should be referred for a medical examination 
to determine the sufficiency of the stressor and as to 
whether the remaining elements required to support the 
diagnosis of post-traumatic stress disorder have been met.  
In such a referral, the adjudicators should specify to the 
examiner precisely what stressors have been accepted as 
established by the record, and the medical examiners must be 
instructed that only those events may be considered in 
determining whether stressors to which the veteran was 
exposed during service were of sufficient severity as to have 
resulted in current psychiatric symptoms.  In other words, if 
the adjudicators determine that the record does not establish 
the existence of an alleged stressor or stressors in service, 
a medical examination to determine whether PTSD due to 
service is present would be pointless.  Likewise, if the 
examiners render a diagnosis of PTSD that is not clearly 
based upon stressors in service whose existence the 
adjudicators have accepted, the examination would be 
inadequate for rating purposes.

Based on her statements and testimony, the Board finds that 
the RO should attempt to obtain the veteran's unit records 
dated in 1991.  The RO should verify the veteran's unit while 
in the Persian Gulf and should contact the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) again 
to obtain any action reports, unit logs, or any other 
documents that relate to activities of the veteran's until 
during 1991.  If records are available from the Army 
directly, the RO should attempt too obtain them. 

The Board notes that to verify a stressor it is not necessary 
that the veteran establish personal engagement in combat.  In 
Suozzi v. Brown, 10 Vet. App. 307 (1997), the Court held that 
by requiring corroboration of every detail, including the 
veteran's personal participation, VA defined 
"corroboration" too narrowly.  Id., at 311.  In Suozzi, the 
Court found that a radio log, which showed the veteran's 
company had come under attack, was new and material evidence 
to warrant reopening a claim of service connection for PTSD, 
despite the fact that the radio log did not identify the 
veteran's participation.  The Court further stressed that the 
evidence favorably corroborated the veteran's alleged in-
service stressor.

Moreover, in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court reaffirmed its holding in Suozzi.  In that case, 
the Court stated that the veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by the veteran's unit when he was stationed in 
Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  In doing so, the Court underscored that it had made 
clear in Suozzi that corroboration of every detail of a 
claimed stressor is not required, and that his presence with 
his unit at the time the attacks occurred corroborated his 
statement that he experienced such attacks personally, and 
thus his unit records were clearly credible evidence that the 
rocket attacks that the alleges occurred did, in fact, occur.  
Id, at 128-129.

In any event, if a stressor is confirmed, the veteran should 
be provided an examination to determine the diagnosis and 
etiology of her claimed disability.  The examiner must be 
provided the claims folder in advance of the examination and 
the examiner is requested to review the claims folder and 
service medical records closely.

Because a VCAA letter needs to be sent, because there is new 
evidence to obtain, and because new examinations are 
warranted, a remand in this case is required for compliance 
with the duty to assist provisions contained in the VCAA.  
Accordingly, this case is REMANDED for the following action:

1.  Send a VCAA notice letter to the 
veteran and tell her what is necessary 
for her claims to be substantiated, what 
evidence VA will obtain, what evidence 
she must obtain, and ask her to submit 
all available evidence. 

2.  Obtain all available treatment 
records from Dr. Annetta Byrne 22480 
Kelly Road, Suite A, Eastpointe, MI 48021 
dated from 1998 to the present.  If no 
such records are available, the RO should 
obtain written confirmation of that fact.

3.  Obtain available treatment records 
from the Kresge Eye Institute, 4717 St. 
Antoine, Detroit, MI 48201 dated from 
2003 to the present.  If no such records 
are available, the RO should obtain 
written confirmation of that fact.

4.  The RO should schedule the appellant 
for a VA examination in order to assess 
the current nature and severity of her 
service-connected ganglion cyst 
disability of the wrists.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the examination.  All 
necessary tests should be conducted, 
including X-rays, if necessary, and the 
examiner should review the results of any 
testing prior to completion of the 
report.  All current manifestations of 
the veteran's bilateral wrist disability 
should be determined and discussed, 
including any limitation of motion, or 
swelling.  Numerical values should be 
assigned to flexion and extension motion 
test results.  Whether or not, and to 
what degree, any limitation of motion is 
due to pain should be determined.  The 
examiner should also assess and discuss 
the existence and severity of any 
functional loss due to pain on motion, 
weakness, instability, incoordination, or 
other functional impairment, pursuant to 
DeLuca, supra.  The reasoning that forms 
the basis of the above opinions should be 
set forth.  The examiner should also note 
any scars of the wrists, including 
whether they are painful or tender, 
whether they adhere to underlying tissue, 
or whether they are ulcerated or 
exfoliated.

5.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of her pseudo tumor, 
vision disability, and headaches.  The 
examiner should review the claims folder 
before the examination.  The examiner is 
specifically requested to review the 
service medical records dated in February 
1990 showing complaints of headaches, and 
July 1992 and October 1993 showing 
complaints of blurred vision.  The 
examiner should also review the July 2001 
VA opinion that indicated the veteran's 
vision disability and headaches were not 
related to treatment received in service 
or post-service.  The examiner should 
also review the VA examination dated in 
July 2001 that indicated a diagnosis of 
pseudo tumor and the records from Kresge 
Eye Institute indicating a diagnosis of 
keratoconus.  All indicated tests should 
be conducted.  If a disability related to 
headaches, vision loss, or pseudo tumor 
is noted, the examiner is asked to offer 
a specific diagnosis, if possible, and to 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
current disabilities related to vision, 
headaches, and pseudo tumor was caused by 
or aggravated by service.  When making 
this determination the examiner should 
offer an opinion as to whether all three 
complaints, headaches, visual 
disturbance, and pseudo tumor, are all 
manifestations of the same disability or 
are in fact, separate disabilities.  A 
complete rationale for any opinion 
offered should be included.

6.  The RO should make an attempt to 
verify all claimed stressors.  The RO 
should prepare a letter asking the U.S. 
Armed Services Center for Research of Unit 
Records (USASCRUR) to provide any 
available information which might 
corroborate the veteran's alleged in-
service stressors, by providing USASCRUR 
with a description of alleged stressors 
identified by the veteran.  The RO should 
provide USASCRUR with copies of personnel 
records showing service dates, duties, and 
units of assignment.  The RO should obtain 
all available unit records for the 
veteran's unit, dated in 1991.  This 
includes all available information that 
might corroborate the veteran's stressors.

7.  If and only if the RO is able to 
corroborate any of the veteran's claimed 
stressors then the veteran should be 
provided a psychiatric examination.  If 
an examination is ordered, the RO should 
prepare a report detailing the nature of 
any stressor which it has determined is 
corroborated by the record.  This report 
is then to be added to the claims folder.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.

The psychiatric examiner should review the 
record, examine the veteran, and provide 
an opinion as to whether any of the 
verified stressors are sufficient to 
produce PTSD and whether it is at least as 
likely as not (that is, a probability of 
50 percent or better) that the veteran has 
PTSD related to a stressor which the RO 
has identified as corroborated.  The 
examination report should include the 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests, to include psychological testing 
and evaluation, should be accomplished.  
The entire claims folder and a copy of 
this REMAND must be made available to the 
examiner prior to the examination.  

8.  Following the above, the RO should 
then readjudicate the veteran's claims, 
including reviewing all newly obtained 
evidence.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


